DETAILED ACTION
	Response to Amendment
 The amendment filed on 04/07/2021 has been entered and considered by Examiner. Claims 1, 5, 6, 8, 9, 10, 14, and 15 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Claim Analysis - 35 USC § 112
Claim limitation “a storage unit for storing the image transmitted from the image capturing device and a form; a recognition unit for recognizing a field corresponding to the image from the form; and a processing unit electrically connected to the storage unit and the recognition unit and for combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file.” has/have been interpreted under 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for obtaining, means for comparing, and means for determining” coupled with functional language “obtaining load information regarding a target node; comparing an expected throughput of the target node, estimated based in part on the load information, to a threshold; and determining whether to handover a device to the target node based in part on the comparing” without reciting sufficient structure to achieve the function.  a storage unit, a recognition unit, and/or a processing unit” show no structural modifier in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, claim(s) 22-27 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 1, 5, 6, 8, 9, 10, 14, and 15 are rejected under  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. For claims 1, 5, 6, 8, 9, 10, 14, and 15, the filed specification fails to explicitly state and define the specific structural content(s) required to perform the functions of the claimed generic placeholder, such as: “a storage unit, and/or a recognition unit”.  The closest paragraph 0026 doesn’t address structure for any of the units.  “The recognition unit 122 can be an image recognition program or a coordinate application program…”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Navon et al. (US Pub. 20100128922 A1) in view of Barrus (US Pub. 20130238966 A1).	For claim 1, Navon discloses (Figs. 1-5) an image integrated printing system comprising: 
	an image capturing device (44) for capturing an image of an object [0033, 0036]; 
	a host device (56) electrically connected to the image capturing device [0034, 0040], and the host device comprising: 
a storage unit for storing the image transmitted from the image capturing device and a form (Fig. 2, steps 60-68; memory stored captured data) [0029, 0036-38, 0013];

a processing unit electrically connected to the storage unit and the recognition unit and for combining the image with the field corresponding to the image to generate an output file (Fig. 3, Steps 80-82; processor processing the steps) [0042-43, 0012, 0002]; and 
a printing device (32) electrically connected to the host device and for printing the output file (step 84) [0043, 0031-32, 0002].
But Navon doesn’t explicitly teach the recognition unit recognizes the field having a size matching with a size of the image from the form according to the size of the image;
a processing unit electrically connected to the storage unit and the recognition unit and for combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file
However, Barrus discloses (Figs. 1-10) a storage unit for storing the image transmitted from the image capturing device (702) and a form (704, the form is not from the image capturing device 101) [0089, 0050-53];
	a recognition unit for recognizing a field corresponding to the image from the form according to a size of the image by means of recognizing a format of the form by optical graph recognition, wherein the field has a size matching with the size of the image [0063, 0057, 0007];
	a processing unit electrically connected to the storage unit and the recognition unit and for combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file [0063, 0057, 0007].
Since, all are analogous arts addressing image recognition use in an image processing device; Therefore, it would have been obvious before the effective filing date of the claimed 

	For claim 10, Navon discloses (Figs. 1-5) an image integrated printing method comprising: 
utilizing an image capturing device to capture an image of the object [0033, 0036]; 
a recognition unit of a host device recognizing a field corresponding to the image from a form stored in a storage unit of the host device according to a size of the 25image by means of recognizing a format of the form by optical graph recognition, wherein the field has a size matching with the size of the image; (Fig. 2, steps 60-68 and steps 82) [0042-43, 0039]; 
a processing unit of the host device combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file (Fig. 3, Steps 80-82; processor processing the steps) [0042-43, 0012, 0002]; and 
utilizing a printing device to print the output file (step 84) [0043, 0031-32, 0002].
But Navon doesn’t explicitly teach wherein the field has a size matching with the size of the image
a processing unit of the host device combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file 	However, Barrus discloses (Figs. 1-10) a storage unit for storing the image transmitted from the image capturing device (702) and a form (704, the form is not from the image capturing device 101) [0089, 0050-53];

	a processing unit of the host device combining the image with the field corresponding to the image and having the size matching with the size of the image to generate an output file [0063, 0057, 0007].
	Since, all are analogous arts addressing image recognition use in an image processing device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Navon and Barrus to ensure image can be properly process to ensure accuracy, thus, improving the image system.

For claim 5, Navon discloses (Figs. 1-5) the recognition unit further recognizes at least one character of the image by optical character recognition and further recognizes another field corresponding to the at least one character of the image from the form by optical character recognition [0003, 0012-13, 0029, 0037-39], and 
the processing unit fills the at least one character recognized by the recognition unit into the another field corresponding to the at least one character of the image [0003, 0012-13, 0029, 0037-39].

For claim 6, Navon discloses (Figs. 1-5) the recognition unit further recognizes at least one character of the image by optical character recognition and further recognizes another field 
the processing unit fills the at least one character recognized by the recognition unit into the another field corresponding to the at least one character of the image [0003, 0012-13, 0029, 0037-39].

	For claim 8, Navon discloses all limitations this claim depends on.
	But Navon doesn’t explicitly teach the following limitation taught by Barrus.
Barrus discloses (Figs. 1-10) a storage format of each of the image and the form is JBIG, JPG, JPEG or TIFF file format [0037].
Since, all are analogous arts addressing image recognition use in an image processing device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Navon and Barrus to ensure image can be properly process to ensure accuracy, thus, improving the image system.

	 For claim 9, Navon discloses (Figs. 1-5) the image capturing device is a scanner for scanning the object to generate the image corresponding to the object [0002, 0033].
	For claim 14, Navon discloses (Figs. 1-5) the recognition unit further recognizing at least one character of the image by optical character recognition and further recognizing another field corresponding to the at least one character of the image from the form by optical character recognition [0003, 0012-13, 0029, 0037-39]; and 

	For claim 15, Navon discloses (Figs. 1-5) the recognition unit further recognizing at least one character of the image by optical character recognition and further recognizing another field corresponding to the at least one character of the image from the form by coordinate positioning according to a predetermined coordinate [0003, 0012-13, 0029, 0037-39]; and 
the processing unit filling the at least one character recognized by the recognition unit into the another field corresponding to the at least one character of the image [0003, 0012-13, 0029, 0037-39].
Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new citations and explanations in the office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20160147386 A1; US 20140029853 A1; US 20060271224 A1; US 6801658 B2.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ -7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642